Citation Nr: 1413207	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 percent for the service-connected left ankle sprain.  

2.  Entitlement to a higher initial evaluation in excess of 10 percent for the service-connected right foot partial tendon tear with sprain, status post surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which assigned a 10 percent disability rating for the Veteran's service-connected left ankle disability and a noncompensable disability rating for the Veteran's service-connected right foot disability.

Subsequently, in a December 2010 rating decision, the RO increased the rating for Veteran's service-connected right foot disability to 10 percent, effective June 27, 2008.

In March 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left ankle and right foot disabilities are of greater severity than the current disability ratings contemplate and that each warrants a higher initial disability rating.  After a thorough review of the evidence, the Board has determined that additional development is necessary prior to adjudication of these claims.

The Veteran's last examination for his service-connected left ankle and right foot disabilities was in October 2008, over five years ago.  At his March 2012 travel board hearing, the Veteran reported that his examination did not adequately portray the damage and functional loss he suffered from and that his conditions were more severe than reflected in the examination report.  The Veteran submitted additional treatment reports, but the latest date of treatment was in 2012.  Because there may have been changes in the Veteran's conditions since the last VA examination, the Board finds that a new examination would assist in fully and fairly evaluating the Veteran's claims for increased initial ratings.  See Allday v. Brown, 7 Vet. App.  517 (1995).

Finally, since the claims file is being returned it should also be updated to include recent relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his service-connected left ankle and right foot disabilities.  After securing any necessary releases, the RO/AMC should request any records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain any relevant ongoing VA treatment records dating since December 2008 from the South Texas Veterans Health Care System.  If there are no relevant treatment records from that facility, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Upon completion of the above, the Veteran should be scheduled for VA foot and ankle examination to determine the current severity of his service-connected left ankle and right foot disabilities.  The examiner should perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's left ankle and right foot disabilities, including limitation of motion.  

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


